    Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 1 of 6 Page ID #145




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


    JOSHUA HOSKINS,                                   )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )           Case No. 20-cv-395-NJR
                                                      )
                                                      )
    CHARLES SWISHER, MR. DUDEK, C.                    )
    WALL, MR. MERACLE, MR. HALE,                      )
    MR. MUMBOWER, MR.                                 )
    VANDEKEROVE, MR. KULICH, MR.                      )
    LIVELY, MR. JUSTICE, MARK A.                      )
    BELL, MR. BAKER, MR. COOLEY,                      )
    MR. FRANK, A. WILLIAMS, MR.                       )
    ADAMS, MR. HECK, MR.                              )
    JURKOWSKI, MR. BEDFORD, JANA                      )
    RUETER, MR. HERMANN, ROBERT                       )
    TOMSHAK, MR. WANGLER, MR.                         )
    WANACK, MR. OLEARY, MR. PEEK,                     )
    MR. SHIRLEY, MR. JOHNSON, MR.                     )
    MICHAEL BAILEY, 1                                 )
                                                      )
                 Defendants.                          )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Plaintiff Joshua Hoskins, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. His original Complaint

(Doc. 1) was dismissed for violation Federal Rule of Civil Procedure 8 (Doc. 8). He was granted

leave to amend his Complaint.




1
 Although Mr. Lacy remains on the docket as a defendant, he is not labeled as a defendant in the caption of
Plaintiff’s First Amended Complaint and should be considered DISMISSED without prejudice.
                                                    1
 Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 2 of 6 Page ID #146




       In his First Amended Complaint (Doc. 14), Plaintiff alleges Defendants prevented him

from obtaining psychotropic medications in retaliation for Plaintiff filing grievances against staff.

He asserts claims against the defendants under the First and Eighth Amendments. Plaintiff seeks

declaratory judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the First Amended Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b).

                                 The First Amended Complaint

       Plaintiff makes the following allegations in the First Amended Complaint (Doc. 14): From

June 5, 2019 to April 30, 2020, Defendants have denied Plaintiff access to his psychotropic

medications which he takes for psychotic issues, bipolar disorder, and other mental illnesses

(Doc. 14, p. 9). Defendants told him that he needed to refuse the medications when offered by

medical staff or he would be placed in segregation on false disciplinary charges (Id.). A. Williams

specifically told him that he had the other defendants watching him to make sure that Plaintiff

refused his medications. Mr. Frank told him that he would not allow Plaintiff to have his

medication until he provided Frank with specific information he requested about staff

investigations (Id.). Defendants sought to prevent Plaintiff from receiving his medications

allegedly in retaliation for Plaintiff writing grievances and filing lawsuits against Swisher, A.

Williams, and other staff members. As a result of not receiving his medications, Plaintiff suffered

from depression, thoughts of harming himself, hallucinations, and other mental health issues (Id.).



                                                 2
    Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 3 of 6 Page ID #147




                                                   Discussion

        Based on the allegations in the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following two counts:

        Count 1:          Eighth Amendment deliberate indifference to medical needs
                          claims against all Defendants for denying Plaintiff access to
                          psychotropic medications.

        Count 2:          First Amendment retaliation claim against all Defendants for
                          denying Plaintiff access to medications in retaliation for filing
                          grievances.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

First Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. 2

                                                    Count 1

        At this stage, Plaintiff states a viable claim for deliberate indifference against all of the

defendants. Estelle v. Gamble, 429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th

Cir. 2016); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (delay in treatment). The Court

previously noted that the deliberate indifference claim against Swisher, Baker, and Frank might be

the subject of another lawsuit pending in this Court. See Hoskins v. Johnson, Case No. 19-cv-1303-

SMY (Doc. 13, p. 4). Plaintiff filed a motion for the Court to consider (Doc. 12) stating that he

only referred to his denial of medications in the Johnson case to demonstrate the basis for the

retaliatory conduct in that case. He states that he did not allege a deliberate indifference claim in




2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 4 of 6 Page ID #148




Johnson regarding his access to medications. The Court GRANTS the motion to consider

(Doc. 12), and at this stage will allow the claims against Swisher, Baker, and Frank to proceed.

        To the extent that Plaintiff seeks injunctive relief, Jeff Dennison (official capacity only),

the current warden of Pinckneyville, is added to the case. All other claims against Defendants in

their official capacities are DISMISSED without prejudice.

                                              Count 2

        Plaintiff also states a claim for retaliation against all Defendants. Antoine v. Ramos, 497 F.

App’x 631, 633-34 (7th Cir. 2012); Bridges v. Gilbert, 557 F.3d 541, 551 (7th Cir. 2009). Jeff

Dennison (official capacity only) is also added to Count 2 for the purposes of implementing any

injunctive relief.

                                         Pending Motions

        In addition to his First Amended Complaint, Plaintiff has two motions pending. Plaintiff’s

motion to the Court and notice (Doc. 11) indicates that he was not able to detail his entire litigation

history in his First Amended Complaint because he did not have additional paper. Plaintiff

included his complete litigation history in his original Complaint, which the Court accepts. His

motion (Doc. 11) is DENIED as moot. The Court also DENIES as moot his motion to

immediately screen his First Amended Complaint (Doc. 15).

                                             Disposition

        For the reasons stated above, Count 1 and 2 shall proceed against all Defendants. The Clerk

is DIRECTED to add Jeff Dennison (official capacity only) to the docket for purposes of

implementing any injunctive relief awarded.

        The Clerk of Court shall prepare for Defendants Charles Swisher, Mr. Dudek, C. Wall, Mr.

Meracle, Mr. Hale, Mr. Mumbower, Mr. VanDekerove, Mr. Kulich, Mr. Lively, Mr. Justice, Mark



                                                  4
 Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 5 of 6 Page ID #149




A. Bell, Mr. Baker, Mr. Cooley, Mr. Frank, A. Williams, Mr. Adams, Mr. Heck, Mr. Jurkowski,

Mr. Bedford, Jana Rueter, Mr. Hermann, Robert Tomshak, Mr. Wangler, Mr. Wanack, Mr. Oleary,

Mr. Peek, Mr. Shirley, Mr. Johnson, and Michael Bailey: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the First Amended Complaint, and this

Memorandum and Order to the defendants’ place of employment as identified by Plaintiff. If a

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that defendant, and the Court will require that defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the defendant’s current work address, or, if not known,

defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues stated

in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).



                                                 5
 Case 3:20-cv-00395-NJR Document 16 Filed 06/16/20 Page 6 of 6 Page ID #150




       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: 6/16/2020

                                                       ____________________________
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your amended complaint. After service has been achieved, the

defendants will enter their appearance and file an Answer to your First Amended Complaint. It

will likely take at least 60 days from the date of this Order to receive the defendants’ Answer, but

it is entirely possible that it will take 90 days or more. When all the defendants have filed Answers,

the Court will enter a Scheduling Order containing important information on deadlines, discovery,

and procedures. Plaintiff is advised to wait until counsel has appeared for the defendants before

filing any motions, to give the defendants notice and an opportunity to respond to those motions.

Motions filed before defendants’ counsel has filed an appearance will generally be denied as

premature. Plaintiff need not submit any evidence to the Court at this time, unless specifically

directed to do so.

                                                  6
